EXHIBIT 10.56

AMENDED AND RESTATED

CONSULTING AGREEMENT

This Amended and Restated Agreement is between PROTEIN DESIGN LABS, INC., a
Delaware corporation (“PDL”), and the PDL consultant who has signed this
Agreement (“Consultant”). The original Agreement was effective as of January 2,
2004 and this Amended and Restated Agreement (the “Agreement”) is effective as
of January 2, 2006 (the “Amended Effective Date”).

1. ENGAGEMENT OF SERVICES.

1.1 Engagement. PDL retains Consultant pursuant to the provisions of this
Agreement to perform the consulting services specified in the Engagement
attached as Exhibit A and any further Engagement that may be executed by the
parties (the “Engagement”) in accordance with the schedule set forth in each
such Engagement.

1.2 No Delegation. PDL selected Consultant to perform the services set forth in
the Engagement based upon PDL receiving Consultant’s personal service.
Therefore, Consultant may not subcontract or otherwise delegate or assigns its
rights and obligations under this Agreement without PDL’s prior written consent.
Consultant shall have the right and responsibility of controlling the manner and
means of its completion of the Engagement. However, Consultant will perform such
services at such place or places and at such times as PDL reasonably requests.

2. COMPENSATION.

2.1 Fee. PDL will pay the fee set forth in the Engagement for the services under
this Agreement.

2.2 Expenses. PDL will reimburse Consultant for all out-of-pocket expenses
(round trip economy class airfare for domestic travel and business class airfare
for international travel, hotel, meals) reasonably incurred by Consultant and
not otherwise reimbursed in connection with any trip made by Consultant at PDL’s
specific request, for telephone toll charges, and for all other reasonable
expenses actually incurred and not otherwise reimbursed which are incidental to
the services performed under this Agreement.

2.3 Payment. PDL will pay for services and reimburse Consultant for reimbursable
expenses within thirty (30) days of receipt of Consultant’s invoice provided
Consultant has furnished documentation for the expenses as reasonably requested
by PDL.

2.4 Acceptance. If the Engagement provides for a payment upon acceptance, PDL
will have thirty (30) days to accept or reject the results of Consultant’s
services after completion. If PDL rejects the results of Consultant’s services,
or any significant portion thereof, PDL will so advise Consultant, and PDL will
have the right and option (a) to extend the time for Consultant to complete the
services upon such terms determined by PDL; or (b) to terminate this Agreement.

3. INDEPENDENT CONTRACTOR. Consultant’s relationship with PDL will be that of an
independent contractor. Nothing in this Agreement will be construed to create an
employer-employee relationship between the parties to this Agreement. Consultant
will be solely responsible for and will maintain adequate records of expenses it
will incur in the course of performing services under this Agreement and will be
solely responsible for and will file, on a timely basis, all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to its performance of services under this Agreement.
Since Consultant will not be a PDL employee, Consultant will not be entitled to
any of the benefits which PDL may make available to its employees, such as group
insurance, profit-sharing, or retirement benefits, nor will any part of its
compensation be subject to withholding by PDL for the payment of any social
security, federal, state or any other employee payroll taxes.

4. DISCLOSURE AND ASSIGNMENT OF INVENTIONS.

4.1 Disclosure and Assignment. Consultant agrees to disclose promptly in writing
to PDL every invention, discovery, improvement, copyrightable material, computer
program, compound, micro-organism or other cell types, genetic or other
biological material, process, manufacturing technique, trade secret, formula or
know-how, whether or not patentable, conceived, made or reduced to practice or
learned by Consultant in the course of any work that results from (1) any
services performed for PDL or (2) use of trade secret information, equipment,
supplies or facilities of PDL (collectively, “Inventions”). Consultant hereby
assigns any such Inventions to PDL.

 

1



--------------------------------------------------------------------------------

4.2 Assistance. With respect to any Inventions assigned to and owned by PDL
pursuant to Section 4.1, Consultant agrees to assist PDL in any reasonable
manner to obtain and enforce patents, copyrights, and other proprietary rights
in any and all countries, and Consultant agrees to execute, when requested,
patent applications and application assignments to PDL and any other lawful
documents considered necessary by PDL to carry out the purpose of this
Agreement, at PDL’s expense. Consultant further agrees that the obligations and
undertakings stated in this Section 4 will continue beyond the termination of
this Agreement, but if called upon to render such assistance after the
termination of Consultant’s service to PDL, then Consultant will be entitled to
a fair and reasonable per diem fee in addition to reimbursement of any expenses
incurred at PDL’s request.

5. NO CONFLICT WITH PRIOR AGREEMENTS; INDEMNITY.

5.1 No Conflicts and Indemnity. Consultant represents and warrants that
Consultant is not obligated under any other agreement which would affect PDL’s
rights or Consultant’s duties under this Agreement, and the performance of
Consultant’s duties as a consultant to PDL pursuant to the terms of this
Agreement will not breach any agreement by which Consultant is bound, including
(without limitation) any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by PDL. Consultant agrees
to indemnify PDL from any and all loss or liability incurred by reason of the
alleged breach of any such agreement. Consultant also agrees that it will not
bring to PDL or use in the performance of Consultant’s responsibilities for PDL
any materials or documents belonging to any current or former employer or other
company that are not presently available to the public without the authorization
of such former employer or company.

5.2 Third-Party Rights. Consultant further agrees not to disclose or make use of
any information in the course of performing work for PDL which Consultant does
not have the right to disclose, and which PDL is not free to use without
liability of any kind. Consultant further agrees to inform PDL of any patents
known to Consultant, which PDL may be in a position to violate as a result of
information provided by Consultant.

6. CONFIDENTIAL INFORMATION; NON-SOLICITATION.

6.1. Confidentiality and Nonuse. Consultant will (a) hold PDL’s Confidential
Information in trust and in strictest confidence, (b) protect the Confidential
Information from disclosure and in no event take or fail to take any action
causing any Confidential Information disclosed to or developed by Consultant to
lose its character as Confidential Information and (c) will not use, reproduce,
disseminate or disclose the Confidential Information except as permitted under
this Agreement. Any and all reproductions of the Confidential Information made
by Consultant will prominently contain a confidentiality legend. “Confidential
Information” means any and all data and information (a) which has value to PDL
or to its affiliated companies, licensees, customers, suppliers, or other third
parties and is not generally known by competitors and (b) which is treated by
PDL as confidential. Confidential Information may include, but is not limited
to, any portion of any scientific or technical information, process, data,
biological material, software programs, and information relating to PDL’s
financial affairs, products, processes, business plans, employees, research and
development, manufacturing, distribution and marketing, or information which any
third party has disclosed to PDL in confidence.

6.2 Exceptions. Confidential Information will not include any information which
is already known to Consultant free of any obligation of confidentiality at the
time it is disclosed to Consultant by PDL, or which (a) has become generally
known to the public through no wrongful act of Consultant; (b) has been
rightfully received by Consultant from a third party without restriction on
disclosure and without breach of an obligation of confidentiality running
directly or indirectly to PDL; (c) has been approved for release to the general
public by written authorization of PDL; (d) has been disclosed pursuant to a
requirement of a governmental agency or of law without similar restrictions or
other protections against public disclosure, or disclosure is required by
operation of law; provided, however, that Consultant will first have given
written notice of such required disclosure to PDL, made a reasonable effort to
obtain a protective order requiring that the Confidential Information so
disclosed be used only for the purposes for which disclosure is required, and
taken reasonable steps to allow PDL to seek to protect the confidentiality of
the information required to be disclosed; or (e) is furnished to a third party
by PDL without restrictions on the third party’s right to disclose the
information.

 

2



--------------------------------------------------------------------------------

6.3 Permitted Disclosures. Disclosures of the Confidential Information will be
made only to employees, agents or independent contractors of Consultant (a) who
are directly involved in performing the Engagement for PDL and have a specific
need to know such information, and (b) who have entered into written
confidentiality agreements which impose, or are otherwise bound by, restrictions
on the Confidential Information at least equivalent to those imposed under this
Agreement.

6.4 Nonsolicitation. Consultant will not, during the term of this Agreement and
for a period of one (1) year thereafter, either directly or indirectly, on
Consultant’s own behalf or in the service of, or on behalf of others, divert,
solicit, or hire away, or attempt to divert, solicit, or hire away any person
employed by PDL.

7. PDL PROPERTY.

7.1 Ownership. Consultant acknowledges that all documents, including drawings,
manuals, letters, notes, notebooks, reports, sketches, formulae, memoranda,
records, files, data, financial information, development plans, employee lists,
customer lists and the like, computer software, genetic and other biological
material, compounds, and other PDL property in Consultant’s custody or
possession, whether delivered to it by PDL or made by Consultant in the
performance of services under this Agreement, relating to the business
activities of PDL and containing any information or data whatsoever, whether or
not confidential, are the sole and exclusive property of PDL.

7.2 Segregation and Return of Materials. Consultant agrees to keep, separate and
segregated from other work, all documents, records, notebooks, correspondence,
cell lines and all products produced thereby, including (without limitation)
compounds such as DNA, which directly relate to Consultant’s work under this
Agreement. All rights, title and interest to these items will be in PDL, and
upon expiration or other termination of this Agreement for any reason
whatsoever, all documents, records, notebooks, and similar repositories of or
containing confidential information then in Consultant’s control, whether
prepared by Consultant or others, will be promptly turned over to PDL.

8. MISCELLANEOUS.

8.1 Assignment. Consultant will not assign this Agreement or any part of this
Agreement without PDL’s prior written consent, and any such purported assignment
will be void. This Agreement will be binding on Consultant’s heirs, successors,
executors, legal representatives, and permitted assigns and will inure to the
benefit of PDL’s successors and assigns.

8.2 Term. This Agreement is effective as of the date set forth above and
continues for the term set forth in the Engagement (including such additional
Engagements, if any, as the parties may enter into from time to time), unless
earlier terminated in accordance with Section 8.3. The term of this Agreement
may be extended by mutual agreement of the parties and by addendum to the
original or any additional Engagements.

8.3 Termination. If payment for the services described in the Engagement is
based upon a fixed price, either party may terminate this Agreement in the event
of a material breach or default by the other party upon fifteen (15) days’ prior
written notice to the other party. If payment for Consultant’s services
described in the Engagement is other than a fixed price, either party may
terminate this Agreement as to such Engagement for any reason, with or without
cause, upon fifteen (15) days’ prior written notice to the other party. On
termination of this Agreement, PDL’s obligation to pay any compensation (except
for services or expenses already accrued or incurred) and Consultant’s
obligation to perform any further services pursuant to Section I of this
Agreement will terminate; provided, however, that such termination will not
affect Consultant’s obligations under Section 4 (Disclosure and Assignment of
Inventions), Section 5 (No Conflict with Prior Agreements; Indemnity), Section 6
(Confidential Information; Non-Solicitation) or Section 7 (PDL Property) of this
Agreement, which obligations will continue for five (5) years from the date of
termination.

8.4 Notice. Any notices permitted or required by this Agreement shall be in
writing and shall be delivered personally or sent by telecopy, overnight
courier, or certified or registered mail, return receipt requested to, if to
PDL, PDL’s principal offices (Attention: General Counsel) or, if to Consultant,
the address set forth below

 

3



--------------------------------------------------------------------------------

Consultant’s signature, or to such other address as Consultant or PDL may
designate by notice to the other. A notice will only be effective upon the
earlier of actual receipt or three (3) business days after deposit in the United
States mails.

8.5 Entire Agreement, Amendments, Etc. This Agreement, the exhibits to this
Agreement, and the other documents contemporaneously executed or delivered
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter of this Agreement, and supersede all prior
understandings, negotiations and prior agreement between the parties. No waiver,
amendment, or modification of any provision of this Agreement will be effective
unless in writing and signed by the party against whom such waiver, amendment or
modification is sought to be enforced. No failure or delay by either party in
exercising any right, power or remedy under this Agreement will operate as
waiver of any such right, power or remedy or of any other right, power or remedy
under this Agreement.

8.6 Applicable Law and Independence of Provisions. This Agreement will be
governed for all purposes by the law of the State of California as applied to
transactions taking place wholly within California between California residents.
If any provision of this Agreement is held invalid or unenforceable, the
remaining provisions of this Agreement will continue in full force. PDL and
Consultant agree to substitute for the invalid provisions a valid provision,
which most closely approximates the intent and economic effect of the invalid
provision.

8.7 Authorization. Each of the parties to this Agreement warrants that it has
full authority and legal right to execute and deliver, and to perform it
obligations under, this Agreement. Each of the individuals whose signature
appears below warrants that he or she has full authority to execute this
Agreement on behalf of the party on whose behalf he or she has affixed his or
her signature to this Agreement.

8.8 Attorney Fees. The prevailing party shall be entitled to recover from the
losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising from this Agreement.

8.9 Injunctive Relief. Consultant acknowledges that money damages alone would be
an inadequate remedy for the injuries and damage which would be suffered and
incurred by PDL as a result of a breach of Sections 4, 5, 6 or 7. If Consultant
breaches or threatens to breach any of such provisions, PDL, in addition to any
other remedies it may have, will be entitled to a restraining order, injunction,
or other similar remedy in order to specifically enforce such provisions. In the
event that PDL seeks an injunction under this Agreement, Consultant waives any
requirement that PDL post a bond or any other security.

 

PROTEIN DESIGN LABS, INC.:     CONSULTANT: By:  

/s/ Mark McDade

    By:  

/s/ Cary Queen

Print Name:   Mark McDade     Print Name:   Cary Queen Title:   CEO     Title:  

 

      Address:   [****]         [****]       SSN:   [****]

 

4



--------------------------------------------------------------------------------

EXHIBIT A

ENGAGEMENT NO.1

 

A. Term: 3 years from the Amended Effective Date (a total term of five years
from the Effective Date of the original Agreement)

 

B. Project: Assist PDL in the prosecution and defense of the Queen et al. family
of humanization patents in the U.S. and foreign countries; assist PDL in the
prosecution and if necessary defense of the Light/Queen patent filings on use of
anti-IL-2R antibodies for prevention of organ transplant rejection; assist in
the drafting, prosecution and if necessary defense of such other PDL patent
filings as requested by PDL’s Patent group; and undertake such other projects on
behalf of PDL as reasonably requested by PDL’s CEO. Consulting will be for 15
days in a calendar quarter or up to 40 days per year, anything in excess of 15
days in a calendar quarter or 40 days in a year will be paid at rate of $2,500
per day.

 

C. Consultant’s fee for the original two-year term was governed by the original
Agreement. For the additional three-year term, compensation will be governed by
this Agreement. Fixed Fee: $100,000 per annum, paid quarterly. As additional
compensation, certain previous PDL stock option grants to Consultant will
continue to vest according to the following schedule:

 

Option No.

 

Date of grant

 

Number of shares

 

Vesting schedule

001715

  April 20, 2000   100,000   1/192 per month

001830

  April 26, 2001   100,000   1/192 per month

002648

  April 24, 2002   20,000   1/96 per month

NOTE: This Engagement is governed by the terms of a Consulting Agreement in
effect between PDL and Consultant. Any item in this Engagement, which is
inconsistent with that Agreement, is invalid.

 

PROTEIN DESIGN LABS, INC.:     CONSULTANT: By:  

/s/ Mark McDade

    By:  

/s/ Cary Queen

Print Name:   Mark McDade     Print Name:   Cary Queen Title:   CEO     Title:  

 

 

5